Title: From George Washington to the New York Convention, 11 August 1776
From: Washington, George
To: New York Convention



Gentlm.
New York August the 11th 1776

In Answer to your favour of the 9th with which I have been honoured, I beg leave to inform you, that I neither wish or expect any thing more than that the Levies raised by you, will be in Continental pay from the time they were called into Service. That Troops employed in a General Cause, should be supported at the General expence, is so evidently just, that I cannot see any Objection to It.
It is true when the proceedings of your Honourable Body for raising these Levies were first communicated to me, and It was mentioned by the Committee who brought them that it was expected they would be paid by the States, I did not think myself authorized to take into Service so large a number of Men, and therefore could not say the States would pay them—But the Situation of our Affairs being much changed and requiring their Service, I cannot but consider them as much Intitled to Continental pay as any Troops in this Army—In this Light I am persuaded Congress will view them It is so obvious & so equitable that no Application from me can be necessary—The Bounty I immagine—as you yourselves do—will be the Expence of the State, for wch Indemnification will not be made by the publick, My Letter of the 8th was not ment to comprehend this Subject, It was particularly Design’d to explain my Ideas of the Authority from whence Genl Clinton’s powers were derived.
I have requested Mr Trumbull to take the direction of the Commissaries and to see that the Levies are properly Supplied with provision I am extreemly concern’d that the Quotas of Men to be furnished by the Neighbouring States have proved so deficient. The busy season and Harvest to which It has been

ascribed, being now over in a great degree, I flatter myself from the Zeal they have heretofore manifested, they will afford every possible assistance—They are well apprized of the Importance of this State in the present Contest and the necessity of maintaining It against the Attempts of the Enemy.
In respect to the Militia of Albany County as you are pleased in your proceedings of the 10th Inst. to Submit the propriety of calling them out to my determination, I would advise that they should not unless the necessity for bringing them here should be extreemly great, They Otherwise should remain in their County to afford succour to the frontier parts of the Gover[n]ment If It should be necessary—I have Inclosed a Copy of Leit. McMichels report transmitted me by Genl Schuyler, from whence It will appear If the Inteligence contained in It be true, that their aid may be requ[i]red there.
I have desired Genl Green on the Application of the Committee sent to Kings County, to afford them every assistance he conveniently can for executing the Business they are upon.
Before I conclude I would observe the Letter of the 9th which I have acknoledged to have received is without any Signature, I presume it has been Omitted thro the hurry of business. I have the honour to be with great respect Gentm. Yr most Obt Servt

G.W.

